Citation Nr: 1535776	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-43 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service connected chronic low back pain, status post laminectomy secondary to a herniated disc at L4-L5, currently evaluated as 40 percent disabling.

2.  Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from August 2008 and March 2010 rating decisions of the RO in Hartford, Connecticut.

The case was remanded by the Board in April 2013 in order to schedule a hearing before the Board.  The Veteran, his wife, and his daughter testified at a hearing at the RO in June 2013 before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing).  

The issues were previously remanded by the Board in October 2014 for additional development.  At that time, the issue of entitlement to a total disability rating due to individual unemployability (TDIU) was added as an issue under appeal.  However, given the fact that the AOJ granted TDIU in a March 2002 rating decision and TDIU was in effect through October 30, 2009, the date the Veteran's psychiatric disorder was rated totally disabling, the Board finds this issue is in error and not currently under appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)


REMAND

In an October 2014 remand, the Board referred to a January 2010 electromyography (EMG) report which shows evidence of neuropathy of the lower extremities.  The Board remanded the claim for an increased rating for a back disability to determine whether additional neurological impairment is the result of his service-connected back disability.  A December 2014 VA examiner indicated the Veteran complained of generalized weakness in the bilateral legs and numbness/tingling in the legs bilaterally below the knees.  Upon physical examination, the examiner noted decreased sensory examination of the lower extremities.  The examiner noted an electromyography (EMG) test in 2009 documented bilateral mixed sensorimotor peripheral neuropathy but not radiculopathy.  It is unclear whether the examiner is opining that his diagnosed sensorimotor peripheral neuropathy is not caused or aggravated by his service-connected low back disorder; therefore, an addendum opinion is necessary. 

As noted above, the issues of entitlement to SMC for aid and attendance and based on housebound status are on appeal.  The Veteran was last afforded a spine VA examination in December 2014, and the examiner noted that the Veteran is able to perform all basic activities of daily living.  However, the examiner stated that the Veteran uses a cane for any walking or transferring and he uses wheelchair as needed for significant distance.  Further, the examiner stated that requires the assistance of his wife for medication oversight (including pain medications for his back), meal preparation, house cleaning, and driving to all appointments or other events outside of the home. In a December 2014 VA mental examination, the examiner noted the Veteran's wife takes him to appointments, dispenses medications and alcohol, and supervises his activities of daily living.  She prepares meals (reportedly due to his hand grip problems from the stroke), takes him to appointments, takes care of bookkeeping (though they stated he could manage money), and supervises him showering (vague reasons related to multiple medical problems), though he dresses himself.  Thus, on review, and based on the December 2014 VA examinations, it is unclear whether the Veteran's service-connected disabilities alone render him so helpless as to require aid and attendance.  Because the December 2014 VA examinations did not provide enough detail for purposes of determining entitlement to SMC for aid and attendance, the AOJ shoulder obtain an addendum opinion regarding the need for aid and attendance and housebound status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Return the claims file to the VA examiner who conducted the December 2014 VA examination for an addendum opinion.  The claims file should be made available to and reviewed by the examiner in conjunction with the opinion.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review. 

(a)  Based on a comprehensive review of the claims file, the examiner is asked to indicate whether any current lower extremity neurological disorder(s) is at least as likely as not (50 percent or more probable) a result of service-connected chronic low back pain.

(b)  Regarding whether the Veteran is in need of regular aid and attendance or is housebound due to his service-connected disabilities:  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime).

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

The examiner should specifically discuss the rationale of any opinion, whether favorable or unfavorable, based on review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Readjudicate the Veteran's claims in light of the examination and any additional evidence received since the February 2015 supplemental statement of the case.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




